Citation Nr: 1731542	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a left hand disorder. 

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel




INTRODUCTION

The Veteran had active duty from June 1976 to June 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2013, the board remanded the case to schedule the Veteran for his requested hearing.  However, in January 2014, the Veteran withdrew his request for a hearing before the Board.  The Veteran requested a Board hearing at the RO.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In April 2016, the Board remanded the case again for further development to include obtaining medical records and scheduling the Veteran for additional VA examinations in connection with his claims. 

Upon further review, the issues of entitlement to service connection for a bilateral foot disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issue of entitlement to service connection for diabetes appears to have been raised in a May 25, 2016 statement in support of claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  The medical evidence indicates that the Veteran's in-service injury to his left hand which required four sutures and then fully resolved.   

2.  The Veteran does not have a currently diagnosed left hand disability, only pain or arthralgia. 


CONCLUSION OF LAW

The criteria to establish service connection for a left hand disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that subsequent to the Board's April 2016 remand the Veteran was afforded a VA examination in March 2017 with regards to his service connection claim for a left hand disorder.  The Board finds the examination report and associated opinion to be adequate for VA purposes. 

Service Connection - Applicable Laws and Regulations 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2016).

Analysis

The Veteran asserts that he has a current left hand disability as a result of an injury he sustained while in service.  Specifically, the Veteran relates his current hand pain to falling off a cargo truck causing his left hand to get jammed in the tail gate resulting in four sutures. 

There is evidence of an in-service injury.  The Veteran's service treatment records (STRs) from October 1985 show that he injured his left hand, which required four sutures.  There were no apparent complications.  Moreover, later than month when the sutures were removed, the doctor noted that there was no swelling, discoloration, or fever.  

Although there is evidence of an in-service left hand injury, the Board finds that the threshold element of the service connection claim has not been met.  In this regard, the Veteran's competent medical evidence does not show that he has been diagnosed with a left hand disability since the filing of this claim.  For example, the Veteran had a VA primary care visit in July 2011 during which he sought to establish medical care.  He did complain of having had pain in his left hand which he stated started after an injury in the 1980's, however, examination of the upper extremities was unremarkable and only a diagnosis of poly-arthralgia was rendered.  

Notably, arthralgia is defined as "pain in a joint."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY(30th ed. 2003).  An assessment of pain is not an assessment of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  As such, disability benefits are not available for pain/arthralgia.  

The remaining treatment records show no diagnosis of a left hand disability, nor do they show any complaints in connection a left hand injury. 

In March 2017, the Veteran was afforded a VA compensation examination in connection with his claim and the examiner determined that the Veteran does not have a current disability associated with his left hand.  The examiner noted that the Veteran had normal range of motion, normal muscle strength, and no indication of muscle atrophy.  The examiner opined that the "laceration to his left hand while in service...was treated and resolved", and there were no other complaints, diagnoses, or symptoms documented thereafter.  The Board finds this VA examination highly probative.  The examiner examined the Veteran, reviewed the claims file, to include the Veteran's STRs showing left hand injury, and provided an opinion that was factually accurate and well-reasoned.  

In analyzing this claim, the Board recognizes that the Veteran is competent to report his observable symptoms such as pain and numbness; however, his lay statements are not competent to establish that he has a current left hand disability, as he is not shown to possess medical training necessary to render a medical diagnosis.  Again, pain alone is not a disability.  

The Veteran's lay reports of having a current left hand disability that is related to service are outweighed by the highly probative 2017 VA medical opinion finding that the Veteran's in-service hand injury had completely resolved and finding no competent evidence of current disability in the left hand.

In summary, while recognizing the Veteran's reports of current pain in his left hand, there can be no valid claim for service connection in this case, in the absence of competent evidence of a current left hand disability.  Based on the foregoing reasons and bases, the claim must be denied.  In finding so, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a left hand disability is denied. 


REMAND

Unfortunately, an additional remand is necessary to afford the Veteran a VA examination in connection with his bilateral foot disorder and obtain an addendum opinion in connection with his bilateral hearing loss claim.  

With regards to the Veteran's claim for a bilateral foot disorder, the Board notes that the Veteran was afforded VA examinations in April 2012, June 2013, and April 2017; however, the VA examiners did not address a current diagnosis of hallux rigidus, an in-service ankle injury, and the Veteran's assertion that his plantar fasciitis was caused by his preexisted pes planus. 

Additionally, with regards to the Veteran's bilateral hearing loss, the Board notes that the April 2012 and April 2017 VA examiners did not address in-service complaints of ear pain with temporary lack of hearing and did not explain in absence of any evidence of acoustic trauma post-service, what is the etiology of the Veteran's current hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent supplemental statement of the case.  If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file.

2.  Afford the Veteran an additional opportunity to identify any outstanding private medical treatment records that pertain to his claims on appeal and request any such records after securing from him completed authorization and consent forms.

3.  Then, schedule the Veteran for another VA examination with an appropriate examiner to determine the nature and etiology of his bilateral foot disorder. 
The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Although a complete review of the record is imperative, the examiner is specifically asked to ADDRESS the following: 

(i)  The April 2012 VA examiner opinion with regards to the Veteran's service-connected bilateral knee patellofemoral tendonitis, which specifically noted that "the Veteran has documentation of multiple deployments, extensive military training/exercise, and being a parachutist, which is known to cause extensive stress on the lower extremity joints."

(ii) Portsmouth Navy Hospital Records from 2012-2013, which show a diagnoses of hallux valgus, tenderness to palpation at plantar aspect of heel, and deformity of toes, bilaterally. 

(iii) Nov 2012 Riverside Williamsburg Podiatry showing a prior diagnosis of hallux rigidus. 

(iv)  A May 2004 radiologic examination report indicating a radiating pain from big toe to the knee and findings of "bone or joint abnormalities notes."

(v) The Veteran's March 1977 showing a right ankle inversion sprain. 

(vi) The Veteran's assertion that his plantar fasciitis was caused by his pes planus supported by (a) the U.S. National Library of Medicine report that indicate that this diagnosis is consistent with the Veteran's activities in the military and noted that it is more likely to get plantar fasciitis for someone who has foot arch problems (both flat feet and high arches) and (b) a study conducted by the Department of Rehabilitation Medicine, Chang Gung Memorial Hospital which indicated that there was a much higher chances for plantar fasciitis for those with flat feet.

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

(a)  Identify all bilateral foot disorders currently shown, to include pes planus, plantar fasciitis, and hallux rigidus, and hallux valgus.  If any of these specific disorders is not currently shown, please address the prior diagnoses shown in the record and explain whether the disorder has since resolved.

(b)  Provide an opinion as to whether pes planus clearly and unmistakably preexisted service AND clearly and unmistakable was not aggravated beyond its natural progression during service.   

(c)  For each currently diagnosed bilateral foot disorder, determine whether it had its onset during the Veteran's period of active duty or is otherwise related to it.  In doing so, please consider the Veteran's multiple deployments, which included extensive military training/exercise and parachuting.

(d) Comment on any relationship between the Veteran's plantar fasciitis and pes planus.

(e) )  For each currently diagnosed bilateral foot disorder, determine whether it was caused or aggravated by a service connected disability, including bilateral knee patellofemoral tendonitis. 

The examiner must provide a complete rationale to all conclusions reached. 

4.  Transfer the claims file, including a copy of this remand, to an appropriate VA examiner for an addendum addressing the etiology of the Veteran's bilateral hearing loss.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  **The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

While a complete review of the record is imperative, the examiner is specifically asked to ADDRESS the following: 

(i) The conceded fact that the Veteran was exposed to acoustic trauma in service. 

(ii) The Veteran's credible lay report that his post-service employment did not expose him to any acoustic trauma.   

(iii) The Veteran's STRs from January 1977 showing complaints of dizziness, vertigo, and wax buildup in both ears. 

(iv) The Veteran's STRs from October 1994 noting a visit to sick call with complaints of wax build-up, lack of hearing, and some irritation.  

Then, following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

Provide an opinion as to whether the Veteran's current bilateral hearing loss had its onset during service or is otherwise related to it, to include the conceded exposure to acoustic trauma during service.    

The examiner must provide a complete rationale to all conclusions reached. 

5.  After completing any other development that may be warranted, readjudicate the bilateral foot and bilateral hearing loss claims on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


